                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

WILLIAM TOLLIVER,
                                                             Case No. 1:19-cv-00856
       Plaintiff,
                                                             HON. ROBERT J. JONKER
v.

ABSOLUTE,

      Defendant.
_______________________/

               PLAINTIFF’S MOTION FOR APPROVAL AS TO FORM OF
           SUBPOENAS DIRECTED TO SIP.US LLC AND AUTHORIZE.NET LLC

       By Order dated October 5, 2020 (ECF No. 8) the Court granted Plaintiff’s Motion (ECF

No. 7) requesting leave to serve subpoenas on SIP.US LLC and Authorize.Net LLC to obtain

telephone subscriber records regarding three toll-free telephone numbers, for the purpose of

identifying and naming as defendants in this lawsuit, the entities responsible for telephoning and

falsely threatening Plaintiff with litigation, prosecution and other adverse consequences, in

efforts to coerce Plaintiff to pay money for a fake debt.

       The Court’s Order requires “that plaintiff shall provide the Court with copies of the

proposed subpoenas for approval as to form prior to service on SIP.US LLC and Authorize.net

LLC” (ECF No. 8, PageID.44).

       Plaintiff requests that the Court issue an order and approve the attached subpoenas as to

form for service on SIP.US LLC (Exhibit A) and Authorize.net LLC (Exhibit B).




                                                  1
Dated: October 5, 2020       Respectfully submitted,

                             /s/ Phillip C. Rogers
                             Phillip C. Rogers (P34356)
                             Attorney for Plaintiff
                             6140 28th Street, S.E., Suite 115
                             Grand Rapids, Michigan 49546
                             (616) 776-1176
                             ConsumerLawyer@aol.com




                         2
